DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 02/24/2021.

Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tome (US 2017/0336882).

Regarding claim 1, Tome discloses a method of fusing hand pose data with handheld device pose data (¶30-32: synchronizing controller and user body perspective), the method comprising: 
capturing the hand pose data including a position of a hand within a reference frame using a hand pose sensor (¶30: various types of input including manipulation of HMD, head movement, hand gesture, ¶61, ¶63-64: capture pose data of body input reference frame relative to Earth); 
capturing the handheld device pose data including a position of a handheld device within the reference frame using a handheld device pose sensor (¶30: handheld device/controller ¶64: capture pose data of handheld device relative to Earth); 
determining a pose discrepancy between the hand pose data and the handheld device pose data, the pose discrepancy including a position discrepancy between the position of the hand and the position of the handheld device (¶64: calibration value determined from pose/movement data); and performing a fusion operation based on the pose discrepancy (¶64: perform synchronization operation based on calibration value). 

Regarding claim 2, Tome discloses the method of claim 1, wherein the position discrepancy is a distance between the position of the hand and the position of the handheld device (¶64). 

Regarding claim 3, Tome discloses the method of claim 2, further comprising: 
determining whether the distance is greater than or less than a distance threshold (¶64). 

Regarding claim 4, Tome discloses the method of claim 3, wherein if it is determined that the distance is greater than the distance threshold, performing the fusion operation includes: 
determining that the handheld device is not being held by the hand (¶64). 

Regarding claim 5, Tome discloses the method of claim 3, wherein if it is determined that the distance is less than or equal to the distance threshold, performing the fusion operation includes: 
determining that the handheld device is being held by the hand (¶64). 

Regarding claim 6, Tome discloses the method of claim 3, wherein if it is determined that the distance is greater than the distance threshold, performing the fusion operation includes: 
suppressing the hand pose data; or 
suppressing the handheld device pose data (¶64). 

Regarding claim 7, Tome discloses the method of claim 3, wherein if it is determined that the distance is less than or equal to the distance threshold, performing the fusion operation includes: 
using the hand pose data to augment the handheld device pose data; 
using the handheld device pose data to augment the hand pose data; or 
generating combined pose data using the hand pose data and the handheld device pose data (¶64). 

Regarding claims 9-13, claims 9-13 recite limitations similar to claims 1-5, respectively and are similarly rejected.

Regarding claim 14, claim 14 recites limitations similar to claim 6 and is similarly rejected.

Regarding claims 15-16, claims 15-16 recite limitations similar to claims 6-7, respectively and are similarly rejected.

Regarding claims 18-20, claims 18-20 recite limitations similar to claims 1-3, respectively, and are similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tome in view of Wetzler (US 2017/0371403).

Regarding claim 8, Tome discloses the method of claim 1, but fails to disclose wherein capturing the hand pose data using the hand pose sensor includes: 
identifying a plurality of keypoints associated with the hand; and 
determining the position of the hand based on the plurality of keypoints. 
Wetzler discloses capturing hand pose data and handheld pose data (¶13).  Particularly Wetzler discloses identifying a plurality of keypoints associated with the hand (¶13: mapping function of user’s hand) and determining the position of the hand based on the plurality of keypoints (¶13).  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Tome and Wetzler before them before the effective filing of the claimed invention to combine the inclusion of a plurality of keypoints associated with the hand to determine position of the hand, as disclosed by Wetzler, with the body pose data of Tome. One would have been motivated to make this combination to provide more complete hand pose data without, resulting in higher accuracy and functionality, as suggested by Wetzler (¶6, ¶9).

Regarding claim 17, claim 17 recites limitations similar to claim 8 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

LANGER
US 20150235367 A1
METHOD OF DETERMINING A POSITION AND ORIENTATION OF A DEVICE ASSOCIATED WITH A CAPTURING DEVICE FOR CAPTURING AT LEAST ONE IMAGE
SAMPLES
US 20180330521 A1
CALIBRATION OF STEREO CAMERAS AND HANDHELD OBJECT
GUPTA
US 20190250708 A1
METHOD FOR TRACKING HAND POSE AND ELECTRONIC DEVICE THEREOF
BALAN
US 20190318501 A1
TRACKING POSE OF HANDHELD OBJECT
POWDERLY
US 20180189568 A1
AUTOMATIC CONTROL OF WEARABLE DISPLAY DEVICE BASED ON EXTERNAL CONDITIONS
MILLER
US 20150301592 A1
UTILIZING TOTEMS FOR AUGMENTED OR VIRTUAL REALITY SYSTEMS
FAULKNER
US 20210096726 A1
DEVICES, METHODS, AND GRAPHICAL USER INTERFACES FOR INTERACTING WITH THREE-DIMENSIONAL ENVIRONMENTS
CHEN
US 20190050062 A1
CONTEXT-SENSITIVE HAND INTERACTION
N. Rossol, I. Cheng and A. Basu, "A Multisensor Technique for Gesture Recognition Through Intelligent Skeletal Pose Analysis," in IEEE Transactions on Human-Machine Systems, vol. 46, no. 3, pp. 350-359, June 2016


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142